J-A14032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JRW SERVICES GROUP, LLC,                        IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

GEORGE REX CAMP, III AND INVESTORS
MANAGEMENT SERVICES, LLC,

                            Appellants              No. 2987 EDA 2016


              Appeal from the Judgment Entered August 31, 2016
               In the Court of Common Pleas of Chester County
                        Civil Division at No(s): 15-02657


BEFORE: BENDER, P.J.E., BOWES and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                      FILED SEPTEMBER 06, 2017

       Appellants George Rex Camp, III (“Camp”) and Investors Management

Services, LLC (“IMS”) appeal the entry of judgment in favor of JRW Services

Group, LLC (“JRW”), following the denial of their alternative motions for

judgment notwithstanding the verdict (“JNOV”) and a new trial.1 We affirm.

       This action stems from the renovation of an office building in Malvern,

Pennsylvania, that took place from October of 2013 through May of 2014.

IMS was the general contractor of the project. Camp was the principal of

____________________________________________


1
    Appellants purport to appeal from the order denying their post-trial
motions. However, an appeal properly lies from the entry of judgment.
Johnston the Florist, Inc. v. TEDCO Const. Corp., 657 A.2d 511, 514
(Pa.Super.1995). Here, judgment was entered in favor of JRW on August
31, 2016. We have amended the caption accordingly.
J-A14032-17


IMS.     On November 24, 2013, Appellants entered into a subcontractor

agreement (“Agreement”) with JRW to provide heating/ventilation/air-

conditioning (“HVAC”) and plumbing services for the project at a total cost of

$403,245 ($350,925 for the HVAC system and $52,320 for the plumbing).

The Agreement also provided that “no deviations from the work specified in

the contract will be permitted or paid for unless a written extra work or

change order is first agreed upon and signed.” Agreement, 11/24/13, at ¶

4.    Despite the written change order provision, some oral modifications to

the work were made and memorialized in emails.

        After the project was completed and certain invoices remained

outstanding, Appellants advised JRW that the owners of the property would

be paying JRW directly for those invoices. Appellants failed and/or refused

to pay JRW a total of $63,778.90 in unpaid invoices for the project.

        JRW initiated this matter by filing a complaint dated March 30, 2015,

which raised two counts: one for breach of contract and one for violation of

the Pennsylvania Contractor and Subcontractor Payment Act (“CASPA”), 73

P.S. §§ 501—516.2 On June 25, 2015, Appellants filed an amended answer,

____________________________________________


2
     CASPA is:

        a comprehensive statute enacted in 1994 to cure abuses within
        the building industry involving payments due from owners to
        contractors, contractors to subcontractors, and subcontractors to
        other subcontractors. The underlying purpose of CASPA is to
        protect contractors and subcontractors and to encourage fair
(Footnote Continued Next Page)


                                           -2-
J-A14032-17


new matter, and counterclaim against JRW. In their answer, Appellants did

not specifically deny any of JRW’s factual allegations. In their counterclaim,

Appellants presented five counts: breach of contract-overpayment, unjust

enrichment-overpayment, breach of contract-nonperformance for system

failure,   unjust      enrichment-nonperformance   for   system    failure,   and

promissory estoppel.         On July 15, 2016, JRW replied to Appellants’ new

matter and answered Appellants’ counterclaim.

      After discovery was closed, Appellants filed a motion for summary

judgment on March 21, 2016, and JRW filed a response.             The trial court

declined to rule on the motion. Appellants then filed a motion in limine to

prevent JRW from introducing evidence of Appellants’ payment practices

with regard to other project subcontractors, which motion the trial court

granted. Order, 5/16/16.

      A jury trial began on May 16, 2016, and on May 18, 2016, the jury

returned a verdict in favor of JRW on JRW’s breach-of-contract count against

                       _______________________
(Footnote Continued)

      dealing among parties to a construction contract. The statute
      provides rules and deadlines to ensure prompt payments, to
      discourage unreasonable withholding of payments, and to
      address the matter of progress payments and retainages. Under
      circumstances prescribed in the statute, interest, penalty,
      attorney fees and litigation expenses may be imposed on an
      owner, contractor or subcontractor who fails to make payment to
      a contractor or subcontractor in compliance with the statute.

Zimmerman v. Harrisburg Fudd I, L.P., 984 A.2d 497, 500–501 (Pa.
Super. 2009) (brackets, citation, quotation marks, and footnote omitted).



                                            -3-
J-A14032-17


IMS in the amount of $55,812.       Additionally, the jury found that Camp

assumed individual liability under     the   Agreement and breached the

Agreement, but it did not assess damages against him.         With regard to

JRW’s CASPA count, the jury found that IMS violated the CASPA. The jury

also determined that IMS was obligated to pay JRW as of June 19, 2014.

Lastly, the jury found in favor of JRW on Appellants’ counterclaims.

      On May 23, 2016, JRW filed a petition for attorneys’ fees, interest, and

penalties under the CASPA, which the trial court granted on July 11, 2016.

On May 31, 2016, Appellants filed post-trial motions seeking JNOV, or

alternatively, a new trial. The trial court heard oral argument on August 5,

2016, and denied the motions on August 16, 2016. Judgment was entered

in favor of JRW on August 31, 2016. This timely appeal followed. Appellants

and the trial court complied with Pa.R.A.P. 1925.

      Appellants present the following issues for our consideration:

      1.     Whether judgment n.o.v. should be entered in favor of
      Defendants-Appellants because [JRW’s] claims at trial should
      have been limited to breach of written contract, as pleaded, and
      the record makes clear no written change orders were executed
      as required by the contract?

      2.     In the alternative, whether Defendants-Appellants are
      entitled to a new trial because Defendants were unduly
      prejudiced by [JRW’s] ability to proceed at trial on last-minute
      oral modification and oral contract claims—which were never
      pled or noticed and were effectively added mid-trial without
      motion by [JRW]?

      3.    In the alternative, whether judgment n.o.v should be
      entered in favor of Defendants-Appellants, in part, because the


                                    -4-
J-A14032-17


      record is devoid of any evidence to support a verdict beyond
      $8,599 in extra fees?

      4.     Whether Defendant-Appellant George Rex Camp, III,
      individually, is entitled to judgment n.o.v. because he is not a
      party to the written contract and no evidence was presented at
      trial that he personally guaranteed any obligations?

Appellant’s Brief at 3–4.

      Appellants first argue they are entitled to JNOV. Appellants’ Brief at

16. Our standard of review regarding JNOV is as follows:

            In reviewing a trial court’s decision whether or not to grant
      judgment in favor of one of the parties, we must consider the
      evidence, together with all favorable inferences drawn
      therefrom, in a light most favorable to the verdict winner. Our
      standard[s] of review when considering motions for a directed
      verdict and judgment notwithstanding the verdict are identical.
      We will reverse a trial court’s grant or denial of a judgment
      notwithstanding the verdict only when we find an abuse of
      discretion or an error of law that controlled the outcome of the
      case. Further, the standard of review for an appellate court is
      the same as that for a trial court.

            There are two bases upon which a judgment N.O.V. can be
      entered; one, the movant is entitled to judgment as a matter of
      law and/or two, the evidence is such that no two reasonable
      minds could disagree that the outcome should have been
      rendered in favor of the movant. With the first, the court reviews
      the record and concludes that, even with all factual inferences
      decided adverse to the movant, the law nonetheless requires a
      verdict in his favor. Whereas with the second, the court reviews
      the evidentiary record and concludes that the evidence was such
      that a verdict for the movant was beyond peradventure.

Reott v. Asia Trend, Inc., 7 A.3d 830, 835 (Pa. Super. 2010) (citation

omitted).

      Specifically, Appellants contend they are entitled to JNOV because

“[JRW] did not properly plead the existence of any separate oral contract

                                     -5-
J-A14032-17


and/or oral modification.” Appellants’ Brief at 16. According to Appellants,

“passing statements in pleadings that [Appellants] ‘authorized’ all work

cannot be legally sufficient to raise oral modification and/or separate oral

contract claims, and cannot fairly place [Appellants] on notice of such

claims.” Id. at 17 (emphasis in original). Thus, Appellants take issue with

the trial court’s finding that “the term ‘authorized’ in the pleadings, in and of

itself, ‘includes and embraces oral.’”      Id. (citation omitted).     Appellants

conclude that “[JRW] waived any oral contracting claims, and it was an error

of law to allow [JRW] to proceed at trial on oral contract and/or oral

modification claims.” Id. at 18.

      In response, JRW has reproduced factual averments from its complaint

to demonstrate     it “specifically pled that [Appellants] requested and

authorized work in addition to the work required under the written

Subcontractor Agreement.”       JRW’s Brief at 14.       According to JRW, its

complaint “is clear that the breaches of contract alleged related both to the

written Subcontractor Agreement, as well as to oral modifications requested

by [Appellants] and billed separately by [JRW].”       Id. at 15.     Additionally,

JRW contends that Appellants did not file preliminary objections to JRW’s

complaint and, therefore, have waived any objections to it; moreover,

Appellants   responded   to   the   averments    in   JRW’s   complaint    without

specifically denying them and, therefore, admitted them by implication. Id.

at 16–17.    Lastly, JRW argues that it was not required to set forth an


                                      -6-
J-A14032-17


affirmative defense because it pled sufficient facts in its answer to

Appellants’ counterclaim to constitute defenses. Id. at 20.

      The trial court disposed of Appellants’ first issue with citations to the

pleadings, as follows:

            [Appellants’] post-trial motion also requests that judgment
      be entered in their favor on all counts. The arguments asserted
      by [Appellants] in their present motion are the same as those
      they raised during the trial when they moved unsuccessfully for
      compulsory nonsuit. [Appellants] have not provided the court
      with any new law or evidence that would require the court to
      rule differently now.

                                    * * *

            [Appellants] argue that [JRW’s] claims should have been
      limited to breach of the written subcontractor agreement.
      According to [Appellants], [JRW’s] claims of oral modification of
      the parties’ contract or a separate agreement were “waived” as a
      consequence of not having been raised as part of the pleadings.
      (Def.’s Mot., at ¶28.) [Appellants] claim that this failure and the
      fact that the record does not contain sufficient evidence of any
      written change orders as required by the contract mandates that
      judgment be entered in their favor.        The court views the
      pleadings differently.

            In the Complaint at Count I — Breach of Contract, [JRW]
      pled the following in support of its claim that [Appellants] had
      approved and accepted extra work it performed and for which it
      sought payment.

               “All of the work was from time to time submitted for
                approval by [Appellants] and was accepted by
                [Appellants].” (Pl.’s Compl., at ¶8.)
               “In addition to the work agreed to pursuant to the
                Subcontractor Agreement, [Appellants] did request that
                [JRW] perform certain extra work for HVAC extras and
                plumbing extras.” (Pl.’s Compl., at ¶10.)

               “[JRW] performed all of the work in a good and
                workmanlike manner all pursuant to the terms of the

                                     -7-
J-A14032-17


              Subcontract[or] Agreement and the terms of the extras
              requested and agreed to by the parties.” (Pl.’s Compl.,
              at ¶15.)

            In response to the above, [Appellants] did not file
     preliminary objections alleging a lack of specificity or any other
     failure in [JRW’s] pleading. Instead, they filed an Answer and
     responded as follows:

           Denied.     The averments of this paragraph are
           conclusions of law to which no response is required.
           To the extent a response may be deemed necessary,
           after reasonable investigation, [Appellants] are
           without sufficient knowledge or information to form a
           belief as to the truth of the allegations contained in
           this paragraph.

     (Def.’s Answ., at ¶¶ 8,10,15.)

           In their Answer to the Complaint, [Appellants] also
     asserted a number of counterclaims against [JRW]. [Appellants]
     claimed that [JRW] had breached the parties’ subcontractor
     agreement by submitting overage charges in excess of “any
     change order requests that were supplied” and “charged for
     overage charges without written change orders.”           (Def.’s
     Countercl., at ¶¶ 21–22.) [Appellants] asserted that the parties’
     agreement “specifies that written change orders must be
     supplied before there can be any deviations from the work
     specified in the contract.” (Id. at ¶15.)

           [JRW] answered the counterclaim and pled:

           15. Denied as stated. . . . In addition thereto, all work
     performed by [JRW] was approved by [Appellants], George Rex
     [C]amp, III or the Defendant, Investors Management Services,
     LLC.; In addition thereto, all other trades on job performed work
     in good faith from verbal agreements and were paid without
     written authorization; Also, the only two companies that
     obtained written approval were . . . ; also at least six other trade
     companies were paid with only verbal authorization such as
     [JRW] was instructed.

     (Pl.’s Answ. Countercl., at ¶15.)


                                      -8-
J-A14032-17


           The above undermines [Appellants’] contention that
      [JRW’s] claims regarding non-written requests for extra work or
      changes were not raised as part of the pleadings.

Trial Court Opinion, 8/16/16, at n.1 heading J.N.O.V. (unnumbered 3–5).

     Upon review, we find support in the record for the trial court’s findings

with regard to the content and significance of the pleadings, and its legal

conclusions are without error. Moreover, we discern no abuse of discretion

or error of law that controlled the outcome of the case.    Reott, 7 A.3d at

835. The complaint contains sufficient averments of oral modifications and

Appellants’ acknowledgment thereof. Accord Brinich v. Jencka, 757 A.2d
388, 399 (Pa. Super. 2000) (affirming denial of JNOV where contractor

presented “clear and convincing evidence that the parties orally contracted

to modify the specifications of the construction plans”).         See also,

Universal Builders, Inc. v. Moon Motor Lodge, Inc., 244 A.2d 10, 16

(Pa. 1968) (“[I]t should be obvious that when [a contractor] requests a

[subcontractor] to do extra work, promises to pay for it and watches it

performed knowing that it is not authorized in writing, he cannot refuse to

pay on the ground that there was no written change order. Focht v.

Rosenbaum, 176 Pa. 14, 34 A. 1001 (1876).”).

     Additionally, Appellants did not object to JRW’s pleadings; rather, they

filed an answer generally denying JRW’s averments. Accord Pa.R.C.P. 1032

(“A party waives all defenses and objections which are not presented either

by preliminary objection, answer or reply[.]”); Pa.R.C.P. 1029(b), (c), and


                                    -9-
J-A14032-17


Note (“(b) Averments in a pleading to which a responsive pleading is

required are admitted when not denied specifically or by necessary

implication. A general denial or a demand for proof . . . shall have the effect

of an admission.       (c) A statement by a party that after reasonable

investigation the party is without knowledge or information sufficient to form

a belief as to the truth of an averment shall have the effect of a denial.

Note: Reliance on subdivision (c) does not excuse a failure to admit or deny

a factual allegation when it is clear that the pleader must know whether a

particular allegation is true or false. See Cercone v. Cercone, 254

Pa.Super. 381, 386 A.2d 1 (1978).”). Thus, based on the record before us

and the applicable law, we conclude the trial court properly denied

Appellants’ motion for JNOV.

      Appellants argue in the alternative that they are entitled to a new trial.

Appellants’ Brief at 19. Our standard of review regarding a new trial is as

follows:

              Our review of the trial court’s denial of a new trial is
      limited to determining whether the trial court acted capriciously,
      abused its discretion, or committed an error of law that
      controlled the outcome of the case. In making this
      determination, we must consider whether, viewing the evidence
      in the light most favorable to the verdict winner, a new trial
      would produce a different verdict. Consequently, if there is any
      support in the record for the trial court’s decision to deny a new
      trial, that decision must be affirmed.

Joseph v. Scranton Times, L.P., 89 A.3d 251, 260 (Pa. Super. 2014)

(citations omitted).


                                    - 10 -
J-A14032-17


      According to Appellants, they “prepared for and entered trial with the

understanding that [JRW’s] claims were based only on [Appellants’] breach

of the written Agreement.”       Appellants’ Brief at 20.   Appellants complain

that, had they “been placed on notice of [JRW’s] expanded oral contract and

oral modification claims,” they “would have conducted additional discovery

specific to those issues[,] . . . prepared and presented the defense at trial to

specifically   address   these   issues,”   subpoenaed   additional    deponents,

“including all individuals who allegedly participated in the oral authorization

of   work,”     served   numerous      interrogatories   “specific    to   [JRW’s]

communications and performed work[,]” prepared for trial in a “drastically

different” manner, and shifted their “complete trial strategy which focused

only on written change orders . . . to defend the oral contract and

modification claims as well.” Id. at 20–21.

      JRW counters:

      [Appellants’] argument is contradicted both by their own
      discovery requests, as well as by [JRW’s] answers to discovery,
      and the motions made by [Appellants] leading to trial. . . .
      [DRW’s] Reply to [Appellants’] Request for Production of
      Documents includes at least 55 email chains between [JRW],
      [Appellants], and the owners of the Property, many of which
      request and authorize [JRW] to perform work outside the scope
      of the written Subcontract[or] Agreement.

JRW’s Brief at 20–21 (footnote omitted).          Additionally, JRW highlights

several factors that belie “[Appellants’] argument regarding fairness and

notice,” such as the involvement of Appellants’ project manager, Jason




                                      - 11 -
J-A14032-17


Charron, in the authorized change orders, Camp’s deposition testimony, and

Appellants’ motion in limine. Id. at 22–24, 26.

      The trial court disposed of this challenge with citations to the record,

as follows:

            According     to [Appellants], if the court refuses to dismiss
      [JRW’s] claims,     they should be granted a new trial due to the
      unfair surprise     and prejudice caused by the addition of “new
      claims” at trial.   The court disagrees.

            [Appellants] claim they did not have an opportunity to
      conduct discovery on the issues of verbal approval and changes.
      They assert that the discovery phase of this litigation focused
      entirely on written change orders. This is contradicted, however,
      by [JRW’s] submissions during discovery.

           For example, in response to [Appellants’] requests for
      admissions, [JRW] provided the following response:

              6.    Denied as stated. It is admitted that the entire
              Subcontractor Agreement . . . is a written document . . . in
              addition thereto, the contractor drawings had numerous
              errors and [Appellants] changed the scope of [JRW’s] work
              ...

              16. Denied. All change orders were done at the request
              of [Appellants], approved and accepted by owners, and
              most of the change orders were confirmed in writing by
              [Appellants]. . . .

              29.   Denied as stated.  The various emails and the
              subsequent agreements between the parties amend the
              Subcontractor Agreement.

      (Pl.’s Answ. To Req. for Adm., at ¶¶6,16,29.)

             Similarly, in response to [Appellants’] request for
      production of documents, [JRW] responded, by way of example,
      as follows:




                                       - 12 -
J-A14032-17


           Plaintiff Exhibit 8 - . . . [JRW] met Defendant George Rex
           Camp III outside and showed him [JRW’s] idea of
           relocating drain lines . . . Both Defendant George Rex
           Camp, III and owners accepted [JRW’s] plan and advised
           [JRW] to proceed with the extra work.

           Plaintiff Exhibit 19 — Email chain with Defendant George
           Rex Camp, III and Jason Brennan in regards to meeting at
           buildings to go over requested changes in server room’s
           systems. The parties met onsite and [JRW] was advised
           by Jason Brennan to change equipment to both rooms.

     (Pl.’s Answ. Req. Prod., at ¶1.)

          As the above reflects, there was no surprise to any party
     about [JRW’s] theory of the case.

            During oral argument on their motion, [Appellants] also
     suggested they were prejudiced because if they had known of
     [JRW’s] theory of the case as presented at trial, they would have
     deposed Jason Charron, an individual involved with the project
     and extras and still unidentified “others.” Mr. Charron’s name,
     however, appears in any number of email communications
     produced to [Appellants] during discovery which also refer to
     meetings and conversations about changes, extras and
     approvals.    (See e.g. id., at Ex. 15.) Furthermore, [JRW]
     identified Mr. Charron as a potential witness in the case in its
     discovery responses. [Appellants’] failure to depose Mr. Charron
     was not caused by any surprise or lack of knowledge of the
     issues in the case.

           Likewise, the record reflects that [Appellants] were not
     surprised “during trial” as argued. Before trial these issues were
     at the forefront of the parties’ dispute. This issue of verbal
     changes and modifications was briefed and argued by the
     parties’ [sic] in their submissions related to [Appellants’] request
     for summary judgment. [Appellants] also filed a motion in
     limine to preclude reference to payment of other subcontractors
     on change orders and extras that were not part of a written
     change order. Finally, despite their contention that the parties
     were bound by only the express written agreement, [Appellants]
     nonetheless submitted as a jury charge the standard instruction
     on the elements of a contract. If the only contract at issue was
     the parties’ written contract (which no one denied the existence

                                    - 13 -
J-A14032-17


      of), the court can find no explanation for [Appellants’] request
      that it charge the jury on the elements of a contract.

            The court simply cannot identify any surprise or prejudice
      suffered by [Appellants] that would require a new trial.

Trial Court Opinion, 8/16/16, at n.1, heading J.N.O.V. (unnumbered 5–6).

      Viewing the evidence in the light most favorable to JRW, we conclude

that a new trial would not produce a different verdict. We see no indication

that the trial court acted capriciously, abused its discretion, or committed an

error of law that controlled the outcome of the case.       Moreover, there is

support in the record for the trial court’s decision to deny a new trial;

therefore, we must affirm that decision. Joseph, 89 A.3d at 260.

      In the third issue raised on appeal, Appellants claim they are entitled

to JNOV because “[i]t was clear error of law to allow [JRW] to submit to the

jury any claim in excess of $8,599.”     Appellants’ Brief at 23.     Appellants

explain that JRW’s principal, Jason Winters, offered testimony regarding only

six extra items which cost an additional $8,599.       Id. at 23.   According to

Appellants, “[w]ith the exception of these six items, Winters did not testify

that [Appellants] requested any other work outside the scope of the

Agreement, or that [Appellants] were even aware that any other work

outside the Agreement was performed.”            Id.     Therefore, Appellants

conclude, “it was an error of law to submit [JRW’s] claims totaling $95,467

to the jury for consideration with no evidentiary support.” Id. at 24.




                                    - 14 -
J-A14032-17


      Contrarily, JRW asserts, “This argument is also without merit.” JRW’s

Brief at 26. Specifically, JRW argues that Jason Winters “testified to having

been ordered by [Appellants] to perform $86,681.00 in extra work.” Id. at

27 (citing Exhibits P-1a, P-8, P-9, and P-10). JRW claims it “provided ample

testimony and evidence to support the jury’s verdict in this matter, and

[Appellants’] argument is factually, mathematically, and legally without

merit.” Id. at 28.

      The trial court succinctly disposed of this issue:

             As for the evidentiary basis for the jury’s verdict, as [JRW]
      recites in its brief in opposition to [Appellants’] post trial motion
      at pages 6-10, there was ample evidence presented at trial from
      which the jury could properly conclude that [Appellants were]
      liable for breach of contract in the amount awarded [to JRW].
      See Universal Builders, Inc. v. Moon Motor Lodge, Inc. 430 Pa.
550, 244 A.2d 10 (1968)(discussing that construction contracts
      typically provide that the builder will not be paid for extra work
      unless it is done pursuant to a written change order, yet courts
      frequently hold that owners must pay for extra work done at
      their oral direction; for example, the extra work may be said to
      have been done under an oral agreement separate from the
      written contract and not containing the requirement of a written
      authorization; the requirement of a written authorization may
      also be considered a condition which has been waived.)

Trial Court Opinion, 8/16/16, at n.1 heading J.N.O.V. (unnumbered at 6–7).

      Upon review, we find support in the record for the trial court’s findings

with regard to the sufficiency of the evidence of damages, and its legal

conclusions are without error. Again, we discern no abuse of discretion or

error of law that controlled the outcome of the case. Reott, 7 A.3d at 835.

JRW   presented      the   testimony   of   its   principal,   Jason   Winters,   and


                                       - 15 -
J-A14032-17


documentary evidence of invoices and supporting e-mails, all of which the

jury chose to believe.     N.T., 5/16/16, at 2–117; N.T., 5/17/16, at 2–63;

Plaintiff’s Exhibits 2–11, 16a, 17. Based on the evidence, the jury awarded

JRW $55,812.00, which was $7,096.00 less that JRW requested for breach

of the Agreement. Complaint, 3/30/15, at ¶ 13. Thus, we conclude the trial

court properly denied the entry of JNOV in favor of Appellant IMS.

      Lastly, Appellants argue that Camp was entitled to JNOV individually

“because he is not a party to the written Agreement and no evidence was

presented   at   trial   that   he   personally   guaranteed   any   obligations.”

Appellants’ Brief at 24. JRW responds that Camp verified he was a party to

this matter in multiple ways: he individually requested changes to the work

in verbal communications and via email; he did not dispute those

conversations or the conclusions drawn therefrom; he joined IMS as a

counterclaim plaintiff; he verified the counterclaim in his individual capacity;

he averred in the counterclaim that he performed and requested services

under the Agreement; and he demanded judgment against counterclaim

defendant, JRW. Id. at 29–30.

      The trial court opined as follows:

      According to [Appellants] as a matter of law, Camp cannot be
      held liable for “breach of a written contract or liable under the
      CSPA.” [Appellants] contend that [JRW] failed to set forth any
      evidence that would tend to indicate that Camp was acting in a
      role other than as a “representative of IMS.” [JRW] counters
      that there was ample evidence presented through the testimony
      of [JRW’s] principal, Jason Winters, about the conversations and
      interactions he had with Camp and the approvals given to him

                                       - 16 -
J-A14032-17


     by Camp individually. At trial, Camp failed to dispute those
     conversations or the conclusions drawn from them or to testify
     that he acted as agent only. Taking the evidence in the light
     most favorable to the verdict winner, the court will not overturn
     the jury’s findings regarding Camp’s liability.

Trial Court Opinion, 8/16/16, at n.1 heading Dimissal of George Rex

Camp III (unnumbered 7).

      Considering the evidence, together with all favorable inferences drawn

therefrom, in a light most favorable to JRW as the verdict winner, we

conclude the trial court’s findings are supported by the record, and we

discern no an abuse of discretion or error of law that controlled the outcome

of the case. Reott, 7 A.3d at 835.     The record reveals that Camp made

himself a party to this action, and the jury had sufficient evidence to find

that he assumed individual liability under the Agreement and breached the

Agreement, although it did not assess damages against him. N.T., 5/16/16,

at 2–117; N.T., 5/17/16, at 2–63; Plaintiff’s Exhibits 1–17, 19, 20; Verdict

Sheet, 5/18/16, at Question No. 5. Therefore, we conclude the trial court

properly denied the entry of JNOV in favor of Camp.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/2017

                                   - 17 -